Citation Nr: 0021626	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to specially adapted housing or to a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in October 1975 after more than 20 years 
of active military service.

This matter arises from a January 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
impairment of the left lower extremity as a residual of a 
cerebrovascular accident, currently evaluated as 40 percent 
disabling; impairment of the left upper extremity as a 
residual of a cerebrovascular accident, currently evaluated 
as 20 percent disabling; lumbosacral strain, currently 
evaluated as 10 percent disabling; hypertension, currently 
evaluated as 10 percent disabling; prostatitis, currently 
evaluated as 10 percent disabling; bilateral defective 
hearing, currently evaluated as 10 percent disabling; 
tinnitus, residuals of a cervical spine injury with 
intermittent muscle headaches, and a right eyebrow scar, all 
of which are evaluated as noncompensable; the veteran also is 
entitled to special monthly compensation because of the loss 
of use of his left foot, and is rated as totally disabled as 
a result of the combined effect of his service-connected 
disabilities.

2.  Although the veteran has loss of use of his left foot as 
a result of a service-connected disability, there is no 
corresponding loss of use of any of his other extremities, 
either in whole or in part; nor is the veteran blind in both 
eyes.



CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
to a special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.809, 3.809a 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing or 
to a home adaptation grant.  At a personal hearing conducted 
at the RO in October 1999, the veteran testified that 
service-connected disability associated with his left leg and 
left arm significantly limits his ability to tend to his 
daily needs around the house without assistance.  He 
indicated that weakness associated with his left arm, in his 
opinion, was tantamount to the "loss of use" of an upper 
extremity, and that he should be granted the benefit sought 
as a result.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if, among other things, the veteran has 
service-connected disabilities that result in; (1) the loss, 
or loss of use of both lower extremities, (2) blindness in 
both eyes plus the loss or loss of use of one lower 
extremity, (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Alternatively, a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or for assistance in 
acquiring a 

residence already adapted with necessary special features 
pursuant to 38 U.S.C.A. § 2101(b) may be issued to a veteran 
who, among other things, is entitled to disability 
compensation for permanent and total disability which; (1) is 
due to blindness in both eyes, or (2) includes the anatomical 
loss or loss of use of both hands.

The majority of the veteran's service-connected disabilities 
are not a factor in this determination.  Disorders such as 
prostatitis, bilateral defective hearing, tinnitus, 
hypertension, and lumbosacral strain are not disabilities 
among those which result in loss or loss of use of the upper 
or lower extremities or otherwise compromise the functions of 
balance or propulsion so as to preclude locomotion without 
prosthetic assistance.  However, the veteran is service 
connected for impairment of the left lower extremity as a 
residual of a cerebrovascular accident stemming from his 
service-connected hypertension.  The most recent medical 
evidence of record with regard to the veteran's left leg is 
contained in the reports of VA medical treatment and a VA 
physical examination conducted during 1996.  The latter 
indicates that the veteran wears a leg brace on his left 
lower extremity, walks with a cane, and can walk 
approximately 200 feet.  During the examination the veteran 
indicated that his left leg tends to give out when walking, 
and that he sometimes falls.  The examiner noted that there 
was severe limitation of motion of the left knee and left 
ankle, and that the veteran had left footdrop.  However, the 
right lower extremity was unaffected.  Disability associated 
with the left lower extremity has been evaluated as 40 
percent disabling, and the veteran was granted special 
monthly compensation for the loss of use of his left foot as 
a result of the footdrop.  The key to this aspect of the 
veteran's claim is whether he has the requisite loss of use 
in his left upper extremity as a result of the aforementioned 
cerebrovascular accident so as to so adversely affect the 
functions of balance or propulsion to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809(b).  During the veteran's September 
1996 VA physical examination, the 

examiner observed that range of motion of the veteran's left 
shoulder on lateral extension was from 0 degrees to 100 
degrees, and that range of motion of the left elbow was from 
15 degrees to 150 degrees.  Left wrist palmar flexion was 
from 0 degrees to 30 degrees, while dorsiflexion was from 0 
degrees to 70 degrees.  The veteran was able to make a left 
fist in a normal fashion, and fine movement of the fingers of 
the left hand was within normal limits.  Although there was 
weakness in the grip of the left hand, the veteran was able 
to generate 50 pounds of force as measured by manometer 
testing.  The examiner concluded that flexion and extension 
of the left shoulder were within 80 percent of normal, that 
extension of the left elbow was to 60 percent of normal, and 
that flexion of the left elbow was normal.  Moreover, he 
concluded that extension of the veteran's left wrist was 
normal, and that flexion of the left wrist was to 70 percent 
of normal.  At his personal hearing conducted at the RO in 
October 1999, the veteran acknowledged that he only had some 
weakness in the grip of his left hand.  He did not contend 
further that he had loss of use of that extremity.

In view of the foregoing, the Board finds that the criteria 
for entitlement to specially adapted housing have not been 
met in this case.  Of the veteran's service-connected 
disabilities, only that of the left lower extremity results 
in loss of use as contemplated by law.  Although compromised, 
the veteran's left upper extremity functions within normal 
limits in many ways.  Moreover, both the veteran's right 
upper and right lower extremity have been unaffected by the 
cerebrovascular accident that resulted from his service-
connected hypertension.  Needless to say, the veteran is not 
service connected for any form of blindness.

The remaining question is whether the veteran's service-
connected disabilities entitle him to a special home 
adaptation grant.  As previously noted, a veteran's service-
connected disabilities must result in either blindness in 
both eyes or the anatomical loss or loss of use of both hands 
to be entitled to this benefit.  Again, the veteran's sight 
is unaffected by any of his service-connected disabilities.  

Although the use of his left hand is somewhat limited as a 
result of the cerebrovascular accident related to his 
service-connected hypertension, this does not constitute 
"loss of use" as contemplated by law.  Moreover, the 
veteran's right hand is completely unaffected.  As such, the 
Board finds no reasonable basis upon which to predicate a 
grant of a certificate of eligibility for assistance in 
acquiring special home adaptations.


ORDER

Entitlement to specially adapted housing or to a special home 
adaptation grant is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

